 


109 HRES 226 IH: Honoring the life and legacy of Robert 
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 226 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Ms. Baldwin (for herself, Mr. Obey, Mr. Sensenbrenner, Mr. Petri, Mr. Kind, Mr. Green of Wisconsin, Ms. Moore of Wisconsin, and Mr. Ryan of Wisconsin) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Honoring the life and legacy of Robert Fighting Bob La Follette, Sr. 
 
Whereas Robert Marion La Follette, Sr., commonly known as Fighting Bob La Follette, was born on June 14, 1855, in Primrose, Wisconsin; 
Whereas Fighting Bob La Follette served 3 terms in the United States House of Representatives, 4 terms in the United States Senate, and 3 terms as the Governor of Wisconsin; 
Whereas Fighting Bob La Follette supported farmers and the working person, opposed political machines and corrupt corporations, and believed that a strong democracy requires a fair distribution of wealth and power; 
Whereas Fighting Bob La Follette believed that government can bring about social and political progress for the greater good; 
Whereas Fighting Bob La Follette believed in the Wisconsin Idea (the notion that the government should collaborate with the University of Wisconsin to addess serious social and economic problems), and in a government infused with the talent of trained professionals, guided by the expertise of wise scholars, and answerable to an active and well-educated citizenry; 
Whereas Fighting Bob La Follette applied the Wisconsin Idea to bring about major reforms in banking and railroad regulation, the environment, transportation, civil service, and taxation; 
Whereas Fighting Bob La Follette promoted populist issues, such as public disclosure of campaign contributions, equitable graduated taxes, and direct primary elections, and encouraged the establishment of both the Department of Labor and the Federal Trade Commission; 
Whereas Fighting Bob La Follette sought to rid government of corruption at all levels and spearheaded a major investigation into the infamous Teapot Dome scandal; 
Whereas Fighting Bob La Follette, with his wife Belle Case La Follette, whom he regarded as an equal partner in life, supported women’s suffrage and advocated civil rights legislation for ethnic and racial minorities; 
Whereas Fighting Bob La Follette, as an important leader in the Progressive movement, brought about a truer democracy; and 
Whereas the year 2005 marks the 150th anniversary of the birth of Fighting Bob La Follette: Now, therefore, be it 
 
That the House of Representatives honors the life and legacy of Robert Fighting Bob La Follette, Sr.  
 
